DETAILED ACTION

This communication is in response to the Amendments and Arguments filed on 06 June 2022. Claims 1-5 are pending and have been examined. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.


Response to Amendments and Arguments
112(a) rejection has been remedied and removed.
The Means Plus Function (112(f)) interpretation remains.
The arguments with respect to the 103 rejections for claim 1 and the other independent claims have been carefully considered, but are moot under new grounds for rejection. The amendment which necessitates a new reference (Mars et al.) is “a model creating unit that performs machine learning on the learning data to create the plurality of slot value extraction models based on the predetermined assumed input character string, the slot, and the value as inputs, models in the storage unit as a model belonging to the plurality of slot value extraction models”.


Means Plus Function Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1-5 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because their limitations use non-structural terms “slot value extraction unit”, “learning data creating unit”, “model creating unit”, “value identifier estimation unit”, and “answer narrow-down unit”, coupled with functional language “for” (“configured to”) without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
           Regarding claim 1, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: p. 37, second paragraph, as “slot value extraction unit”. 
           Regarding claim 1, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: p. 37, second paragraph, as “learning data creating unit”. 
           Regarding claim 1, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: p. 37, second paragraph, as “model creating unit”. 
           Regarding claim 3, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: p. 37, second paragraph, as “value identifier estimation unit”. 
           Regarding claim 3, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: p. 37, second paragraph, as “answer narrow-down unit”. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200320984, hereinafter referred to as Kuczmarski et al., in view of US 20190156198, hereinafter referred to as Mars et al. 

Regarding claim 1 (Currently Amended), Kuczmarski et al. discloses a speech dialogue system that converts an input speech into information of an input character string (“In various implementations, speech capture/TTS/STT module 114 may generate speech recognition output based on a vocal query. This speech recognition output may be analyzed pursuant to techniques described herein,” Kuczmarski et al., para [0029]. Thus, a user’s input speech may be converted to text (i.e., a character string).), creates an output character string containing information of an answer sentence or a question sentence based on the converted information of the input character string (“Slot values may be determined in various ways. Often users will provide the slot values proactively. For example, for a grammar "Order me a <topping> pizza," a user may likely speak the phrase "order me a sausage pizza," in which case the slot <topping> is filled automatically. Additionally or alternatively, if a user invokes a grammar that includes slots to be filled with slot values, without the user proactively providing the slot values, automated assistant 120 may solicit those slot values from the user (e.g., "what type of crust do you want on your pizza?"),” Kuczmarski et al., para [0043]. This example shows both a user’s input and the automated assistant’s output.), converts information of the created output character string into a synthetic speech (“Cloud-based TTS module 116 may be configured to leverage the virtually limitless resources of the cloud to convert textual data (e.g., natural language responses formulated by automated assistant 120) into computer-generated speech output,” Kuczmarski et al., para [0031]. The output character string is converted into speech using the TTS module (i.e., synthetic speech).), and outputs the converted synthetic speech as an output speech (“In some implementations, TTS module 116 may provide the computer-generated speech output to client device 106 to be output directly, e.g., using one or more speakers,” Kuczmarski et al., para [0031].), the speech dialogue system comprising: 

a value list in which a plurality of values indicating candidates of a character string and a plurality of value identifiers that respectively identify two or more of the values indicating candidates of the character string are stored in association (Kuczmarski et al., para [0043], also shows slots of character strings which are filled with value identifiers and stored/used by the automated assistant. The slot <topping> is associated with various pizza toppings (i.e., value identifiers).); 

an answer sentence list in which each of a plurality of slots respectively indicating an identifier that identifies information constituting a character string and each of the plurality of value identifiers are stored in association, and each of the plurality of slots and each of the plurality of value identifiers are respectively stored in association with one or more answer sentences (“For example, automated assistant 120 may generate responsive content in response to free-form natural language input provided via one of the client devices 106.sub.1-N. As used herein, free-form input is input that is formulated by a user and that is not constrained to a group of options presented for selection by the user,” Kuczmarski et al., para [0033]. And, “Intent matcher 136 may use various techniques to determine an intent of the user, e.g., based on output from natural language processor 122 (which may include annotations and terms of the natural language input). In some implementations, intent matcher 136 may have access to one or more databases 137 that include, for instance, a plurality of mappings between grammars and responsive actions (or more generally, intents),” Kuczmarski et al., para [0042]. Thus, there is an association between the user’s input and the automated system’s answer.); 

a peripheral character string list in which each of the plurality of slots is respectively stored in association with one or more of a plurality of peripheral character strings (The example in Kuczmarski et al., para [0043], also show peripheral character strings associated with the slots – “order me a …”.); 

a storage unit that stores a plurality of slot value extraction models, each including, an assumed input character string, one or2New U.S. Patent Application Atty Docket No.: SUN-12165more of the slots, and one or more of the value identifiers stored in association with each other (Kuczmarski et al., para [0028], describes memories for storage of data. And, Kuczmarski et al., para [0037], states that data about entities may be stored in one or more databases, such as in a knowledge graph.); 

a slot value extraction unit that However, in some implementations, a slot value may be identified, e.g., by intent matcher 136 and/or by other cloud-based automated assistant components 119, in speech recognition output generated from the user's query. In various implementations, the translation that occurs at block 256 of FIG. 2 may specifically exclude this identified slot value, e.g., so that it is preserved when a matching intent is identified at block 258. Consequently, the second language intent may be identified at block 258 based at least in part on the slot value in the first language,” Kuczmarski et al., para [0090]. The intent matching compares the similarity between input character string and each of the assumed input character strings in the plurality of slot value extraction models, and which also involves identifying (i.e., extracting) the slot value.); and

a learning data creating unit that creates first learning data based on the value list, the answer sentence list, and the peripheral character string list (“Intent matcher 136 may use various techniques to determine an intent of the user, e.g., based on output from natural language processor 122 (which may include annotations and terms of the natural language input). In some implementations, intent matcher 136 may have access to one or more databases 137 that include, for instance, a plurality of mappings between grammars and responsive actions (or more generally, intents)…As will be described in more detail below, in addition to or instead of grammars, in some implementations, intent matcher 136 may employ one or more trained machine learning models, alone or in combination with one or more grammars. These trained machine learning models may also be stored in one or more databases 137,” Kuczmarski et al., para [0042]. Thus, the system is trained on mappings between grammars and responsive actions (i.e., learning/training based on the value list, the answer sentence list, and the peripheral character string list).). 

Kuczmarski et al., though, does not disclose a model creating unit that performs machine learning on the learning data to create the plurality of slot value extraction models based on the predetermined assumed input character string, the slot, and the value as inputs, models in the storage unit as a model belonging to the plurality of slot value extraction models.

Mars et al. is cited to disclose a model creating unit that performs machine learning on the learning data to create the plurality of slot value extraction models based on the predetermined assumed input character string, the slot, and the value as inputs, models in the storage unit as a model belonging to the plurality of slot value extraction models (“The slot identification engine 130 functions to implement one or more machine learning models to identify slots or meaningful segments of user queries or user commands and to assign a slot classification label for each identified slot. The one or more machine learning models implemented by the slot identification engine 130 may implement one or more trained deep machine learning algorithms (e.g., recurrent neural networks). The one or more deep machine learning algorithms of the slot identification engine 130 may be trained in any suitable manner including with sample data of user queries and user commands that have been slotted and assigned slot values and/or user system derived examples. Alternatively, the slot identification engine 130 may function to implement an ensemble of deep machine learning algorithms in which each deep machine learning algorithm of the ensemble functions to identify distinct slot labels or slot type labels for user input data. For example, slot identification engine 130 may be capable of identifying multiple distinct slot classification labels, such as Income, Account, and Date labels, then the ensemble of deep machine learning algorithms may include three distinct deep machine learning algorithms that function to classify segments or tokens of the user input data as Income, Account, and Date, respectively,” Mars et al., para [0028]. Also, “S230, which includes identifying slot labels for each of the identified slots of the user input data, functions to identify a slot label having a high probability of matching a description of the data elements within a slot of the user input data. Specifically, identifying a slot label preferably includes identifying a slot classification label generated using a slot classification machine learning model. Additionally, or alternatively, S230 may function to tag or augment one or more of the data elements of the user input data with a slot classification label that may generally identify or implicate a predefined categorization of a data element or a combination of data elements within the user input data. The data elements of the user input data may typically relate to each term, character or group of characters, object, clip of an utterance, or some defined segment of the user input data. For example, a user may provide as text input into a system implementing the method 200, the query: “what is my balance today”; in such example, each of the terms “what”, “is”, “my”, “balance”, and “today” may be considered data elements of the user input data,” Mars et al., para [0058]. And, “As mentioned above, the slot classification machine learning model may be trained to identify any type and an unlimited number of slot classification labels or values for identified slots. Because the typical constraints of a rules-based approach do not apply to the slot classification machine learning model, the slot classification model may be extended to include predetermined and emerging labels. Accordingly, a technical benefit of employing the slot classification machine learning model includes an inherent flexibility of the machine learning model to extend its slot classification labeling base to include emerging slot classification labels (including those not previously known during pre-deployment training the model),” Mars et al., para [0060].). Mars et al. benefits Kuczmarski et al. by providing virtual assistant field for a flexible virtual assistant solution that is capable of evolving beyond a finite set of rules for effectively and conversantly interacting with a user (Mars et al., para [0006]), thereby improving the assistant’s ability to accurately provide information and services for the user. Therefore, it would be obvious for one skilled in the art to combine the teachings of Kuczmarski et al. with those of Mars et al. to improve the automated assistant of Kuczmarski et al. 

Regarding claim 5 (Previously Presented), Kuczmarski et al., as modified by Mars et al., discloses the speech dialogue system according to claim 1, further comprising: 

a question sentence list in which each of the plurality of slots and each of a plurality of question sentences are stored in association (“Additionally or alternatively, if a user invokes a grammar that includes slots to be filled with slot values, without the user proactively providing the slot values, automated assistant 120 may solicit those slot values from the user (e.g., "what type of crust do you want on your pizza?"),” Kuczmarski et al., para [0043]. Here, the solicited slot(s) are associated with the question sentence.); 

a value identifier estimation unit that compares a similarity between the value extracted by the slot value extraction unit and the values in the value list, and estimates a value identifier associated with the value with a high similarity as a value identifier of the value extracted by the slot value extraction unit (Kuczmarski et al., para [0042], describes an intent matcher to determine an intent of a user – i.e., estimating a value identifier. Kuczmarski et al., para [0043], provides an example of slot value extraction.); and 

an answer narrow-down unit that refers to the answer sentence list based on the value identifier estimated by the value identifier estimation unit, and outputs an answer sentence associated with a value identifier of a slot used for information display as the output character string when the value identifier of the slot used for information display exists in the answer sentences, and refers to the question sentence list and outputs a question sentence associated with a missing slot used for information display as the output character string when the value identifier of the slot used for information display does not exist in the answer sentences (“Additionally or alternatively, if a user invokes a grammar that includes slots to be filled with slot values, without the user proactively providing the slot values, automated assistant 120 may solicit those slot values from the user (e.g., "what type of crust do you want on your pizza?"),” Kuczmarski et al., para [0043]. Here, "what type of crust do you want on your pizza?" is an output question sentence which refers to missing slot information. The question is used to narrow-down the user intent.).  

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200320984, hereinafter referred to as Kuczmarski et al., in view of US 20190156198, hereinafter referred to as Mars et al., and further in view of US 20180129484, hereinafter referred to as Kannan et al.

Regarding claim 2 (Original), Kuczmarski et al., as modified by Mars et al., discloses the speech dialogue system according to claim 1, but not wherein the learning data creating unit is configured to: 

based on the answer sentence list, create one or more combinations of the value identifiers associated with the answer sentence in the answer sentence list, and create a permutation of the value identifiers for each of the one or more combinations; 

for each combination of the permutation of the value identifiers, respectively acquire the values associated with the value identifiers of elements belonging to the permutation of the value identifiers from the value list as values of the elements, respectively acquire the slots associated with the value identifiers of the elements from the answer sentence list as slots of the elements, and further respectively acquire the peripheral character strings associated with the slots of the elements from the peripheral character string list as peripheral character strings of the elements; 

for each combination of the permutation of the value identifiers, create a character string of the elements by combining the acquired values of the elements and the acquired peripheral character strings of the elements, and create a plurality of assumed input character strings by combining the character string of the elements; and Page 4 of 14Serial No. 16/420,479 Amendment filed June 6, 2022 Responsive to Office Action mailed April 8, 2022 

create the first learning data associated with the assumed input character strings and the slots and values of the elements, based on the plurality of created assumed input character strings and the slots and values of the elements used for creating each of the plurality of assumed input character strings.

Kannan et al. is cited to disclose wherein the learning data creating unit is configured to: 

based on the answer sentence list, create one or more combinations of the value identifiers associated with the answer sentence in the answer sentence list, and create a permutation of the value identifiers for each of the one or more combinations (“FIG. 13 illustrates an example user interface 1300 for a Language Understanding Model Designer that a developer may use to create and/or modify a language understanding model. For example, a developer may record sample utterances 1301 for the language understanding model via the user interface 1300. The developer may highlight words and/or phrases 1302 to associate slots 1303 (e.g. date, time, location) with the words or phrases 1302 in a sample utterance 1301 to allow the machine conversational dialog flow to detect user intents via inputs made during a machine conversation dialog flow. A list of pre-defined slots 1304 (e.g. to assign uttered words and/or phrases with an intent) may be available to a developer in the Language Understanding Model Designer 1300,” Kannan et al., para [0057]. Here, various possible utterances are provided to the system for which slots and their associated value identifiers are provided, thereby providing the system with a permutation of value identifiers for each of the one or more combinations.); 

for each combination of the permutation of the value identifiers, respectively acquire the values associated with the value identifiers of elements belonging to the permutation of the value identifiers from the value list as values of the elements (Kannan et al., para [0057]. See also Kannan et al., fig. 13.), respectively acquire the slots associated with the value identifiers of the elements from the answer sentence list as slots of the elements (Kannan et al., para [0057]. See also Kannan et al., fig. 13.), and further respectively acquire the peripheral character strings associated with the slots of the elements 3New U.S. Patent ApplicationAtty Docket No.: SUN-12165from the peripheral character string list as peripheral character strings of the elements (Kannan et al., fig. 13, also shows how utterances are entered and displayed in 1302 (i.e., peripheral character strings).); 

for each combination of the permutation of the value identifiers, create a character string of the elements by combining the acquired values of the elements and the acquired peripheral character strings of the elements (Kannan et al., fig. 13, also shows how utterances are entered and displayed in 1302 (i.e., peripheral character strings). The drop-down menu is used to select slot entries, thereby combining acquired values (slot entries) and the acquired peripheral character strings.), and create a plurality of assumed input character strings by combining the character string of the elements (Kannan et al., fig. 13, also shows how utterances are entered and displayed in 1302 (i.e., peripheral character strings). The drop-down menu is used to select slot entries, thereby combining acquired values (slot entries) and the acquired peripheral character strings.); and 

create the first learning data associated with the assumed input character strings and the slots and values of the elements, based on the plurality of created assumed input character strings and the slots and values of the elements used for creating each of the plurality of assumed input character strings (“In some examples, to predict whether expected user utterances will be identified and understood, a developer may train and test a language understanding model. For example, in FIG. 13, selecting a "train model” user interface element 1305 may train a language understanding model to identify user intent and extract corresponding slots 1302, if any, of user input 1301,” Kannan et al., para [0058]. Thus, a language model is trained based on learning data created from the utterances (i.e., input character strings, slots, and values).). Kannan et al. benefits Kuczmarski et al. by allowing the developer to highlight words and/or phrases to associate slots (e.g. date, time, location) with the words or phrases in a sample utterance, thereby permitting the machine conversational dialog flow to detect user intents via inputs made during a machine conversation dialog flow (Kannan et al., para [0057). Therefore, it would be obvious for one skilled in the art to combine the teachings of Kuczmarski et al. with those of Kannan et al. to improve the automated assistant of Kuczmarski et al. 

Regarding claim 3 (Original), Kuczmarski et al., as modified by Mars et al. and Kannan et al., discloses the speech dialogue system according to claim 2, wherein the learning data creating unit is configured to: 
create a combination of one or more specific slots of the slots of the elements associated with the first learning data, and create second learning data by excluding, from the first learning data, learning data associated with a slot excluded from the created combination of the specific slots (“However, in some implementations, a slot value may be identified, e.g., by intent matcher 136 and/or by other cloud-based automated assistant components 119, in speech recognition output generated from the user's query. In various implementations, the translation that occurs at block 256 of FIG. 2 may specifically exclude this identified slot value, e.g., so that it is preserved when a matching intent is identified at block 258. Consequently, the second language intent may be identified at block 258 based at least in part on the slot value in the first language. For example, in FIG. 3B, instead of translating "aakaash" to "sky," the term "Kol," which translates to "call," may be identified (e.g., by natural language processor 122) as a term that commonly precedes a slot value and used to determine that the next term "Akash" is likely a person's name. Accordingly, the translation of the user's query will be "Kol Akash," rather than "Kol aakaash," and automated assistant 120 may respond with "theek hai, ab aakrti ko bulao," which means "OK, calling Akash now.",” Kuczmarski et al., para [0090]. This excerpt describes creating learning data from which a slot is excluded.); and 
the model creating unit is configured to: 

create a second slot value extraction model based on the second learning data (Kuczmarski et al., para [0085] describes training as relates to the excluded slot (i.e., Kuczmarski et al., fig. 2).), and store the created second slot value extraction model in the storage unit as a model belonging to the plurality of slot value extraction models (Kuczmarski et al., para [0042] describes storing the trained models.).  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200320984, hereinafter referred to as Kuczmarski et al., in view of US 20190156198, hereinafter referred to as Mars et al, further in view of US 20180129484, hereinafter referred to as Kannan et al., and further in view of US 20180233143, hereinafter referred to as Papangelis et al. 

Regarding claim 4 (Previously Presented), Kuczmarski et al., as modified by Mars et al. and Kannan et al., discloses the speech dialogue system according to claim 2, but not further comprising: a dialogue log associated with a probability that at least the slots of the elements are included in one or more voice output text strings set in advance, wherein4New U.S. Patent Application Atty Docket No.: SUN-12165the learning data creating unit is configured to: create third learning data by extracting, from the first learning data, data including the assumed input character string related to a slot that, among the slots of the elements associated with the first learning data, has a probability defined by the dialogue log which is greater than or equal to a threshold; and the model creating unit is configured to: create a third slot value extraction model based on the third learning data and store the created third slot value extraction model in the storage unit as a model belonging to the plurality of slot value extraction models.

Papangelis et al. is cited to disclose a dialogue log associated with a probability that at least the slots of the elements are included in one or more voice output text strings set in advance (“Optionally, the at least part of the updated system state is the top belief for each slot  (e.g. expensive=0.4 for the slot "price"). The system state in this case is "summarised" such that only the n values having the highest probability for each category are included, e.g. only top value for each category is included. This "summary" system state is then inputted into the identifier model and the other values for each category are not inputted into the identifier model. The summary system state thus comprises all of the categories across the multiple pre-defined domains, but only limited number of values and corresponding probability be inputted into the identifier model,” Papangelis et al., para [0146].), wherein4New U.S. Patent Application Atty Docket No.: SUN-12165the learning data creating unit is configured to: 

create third learning data by extracting, from the first learning data, data including the assumed input character string related to a slot that, among the slots of the elements associated with the first learning data, has a probability defined by the dialogue log which is greater than or equal to a threshold (“Optionally, a threshold score may be defined, such that slots having a relevance score greater than or equal to the threshold score are determined to be relevant,” Papangelis et al., para [0148].); and 

the model creating unit is configured to: 

create a third slot value extraction model based on the third learning data and store the created third slot value extraction model in the storage unit as a model belonging to the plurality of slot value extraction models (“Optionally, the updated system states for each new input signal in a dialogue are stored for a period of time. In other words, a dialogue history is stored,” Papangelis et al., para [0149].). Papangelis et al. benefits Kuczmarski et al., by providing a method to make dialogue systems operable across multiple domains, whilst reducing the training, maintenance and human design input needed for such systems (Papangelis et al., para [0005]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Kuczmarski et al. with those of Papangelis et al. to improve the automated assistant of Kuczmarski et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656